UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4759


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SIVIANNY JULIAN ARCE-CAMPOS, a/k/a Sivianny Arce,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:13-cr-00112-GRA-1)


Submitted:   March 28, 2014                   Decided:   May 7, 2014


Before KING, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Max B. Cauthen, III, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sivianny     Arce-Campos        appeals       his       conviction      and

thirty-four-month sentence imposed following his guilty plea to

false use of a social security number (Count One), in violation

of   42   U.S.C.    § 408(a)(7)(B)      (2006),     and    aggravated         identity

theft (Count Three), in violation of 18 U.S.C. § 1028A(a)(1)

(2012).     On     appeal,   Arce-Campos’     counsel         has    filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for review but questioning

whether the district court committed procedural sentencing error

by failing to provide an adequate explanation for the sentence

imposed.    Arce-Campos was notified of his right to file a pro se

supplemental brief but has not done so.                   For the reasons that

follow, we affirm.

            We review a sentence for reasonableness, applying “a

deferential       abuse-of-discretion       standard.”           Gall    v.       United

States, 552 U.S. 38, 41 (2007).             We “must first ensure that the

district    court     committed    no    significant          procedural      error,”

including     improper       calculation      of    the       Guidelines          range,

insufficient       consideration   of   the   18    U.S.C.      § 3553(a)         (2012)

factors,    and    inadequate   explanation        of   the     sentence      imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).          In assessing Guidelines calculations, we

review factual findings for clear error, legal conclusions de

                                        2
novo,     and    unpreserved         arguments      for     plain    error.              United

States v.       Strieper,     666 F.3d 288,    292    (4th    Cir.       2012).        To

establish plain error, Arce-Campos must demonstrate that (1) the

district court erred, (2) the error was plain, and (3) the error

affected his substantial rights.                    Henderson v. United States,

133 S. Ct. 1121, 1126 (2013).                    Even if these requirements are

met, we will “correct the error only if it seriously affects the

fairness,        integrity          or     public     reputation              of     judicial

proceedings.”          United States v. Nicholson, 676 F.3d 376, 381

(4th Cir. 2012) (internal quotation marks omitted).

            The        Guidelines         provide     for     a     two-level            upward

adjustment       to    the   base    offense      level     applicable         to    a    fraud

offense     involving        ten     or    more     victims.         U.S.          Sentencing

Guidelines Manual (“USSG”) § 2B1.1(b)(2)(A) (2012).                                 We sought

supplemental briefing to address whether the presentence report

(“PSR”) failed to provide adequate facts to support a finding

that Arce-Campos’ offense involved ten or more victims and, if

so,   whether     the    district        court    plainly    erred       in    imposing      an

enhancement under USSG § 2B1.1(b)(2)(A).                     After reviewing these

supplemental       briefs,     we    conclude       any    error    in    imposing         this

enhancement is not reversible.                    Arce-Campos concedes as much,

and suggests a strategic reason for declining to challenge the

enhancement.          Given this concession, and absent further evidence

in the record to undermine the enhancement’s factual basis, we

                                             3
are unable to conclude that the district court plainly erred in

imposing the enhancement.                    See Henderson, 133 S. Ct. at 1126;

Nicholson, 676 F.3d at 381.

            Arce-Campos           questions            whether          the     district        court

adequately      explained        the    basis         for    its       chosen    sentence.         In

explaining       a   sentence,         the     district           court       must     conduct     an

“individualized assessment justifying the sentence imposed and

rejection of arguments for a higher or lower sentence based on

§ 3553.”        Lynn, 592 F.3d       at       584    (internal          quotation       marks

omitted).        The      court    is    not          required         to   “robotically         tick

through § 3553(a)’s every subsection, particularly when imposing

a within-Guidelines sentence.”                         United States v. Powell, 650
F.3d 388,    395      (4th    Cir.        2011)         (internal         quotation         marks

omitted).       Rather, it need only provide “some indication” that

it    considered       the    § 3553(a)           factors         as    they     apply     to    the

defendant and any nonfrivolous arguments raised by the parties.

United    States     v.      Montes-Pineda,            445 F.3d 375,    380    (4th     Cir.

2006).

            We find no error in the district court’s explanation.

The    court     specifically          indicated            its    consideration           of     the

§ 3553(a) factors on the record, justifying its sentence based

on the need for deterrence, just punishment, and protection of

the    public.         Although        the    court         did    not      expressly      address

Arce-Campos’ arguments for a downward variance on Count One, the

                                                  4
record demonstrates that the court considered his arguments, as

it denied his request for voluntary surrender.                     We conclude the

court’s    explanation        was   sufficiently     detailed      to    provide    an

individualized assessment and to justify the sentence imposed.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Arce-Campos’ conviction and sentence.                       This

court requires that counsel inform Arce-Campos, in writing, of

the right to petition the Supreme Court of the United States for

further    review.       If    Arce-Campos    requests      that    a    petition   be

filed,    but    counsel      believes   that    such   a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Arce-Campos.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented     in    the    materials

before    this   court     and   argument    would   not    aid    the    decisional

process.


                                                                            AFFIRMED




                                         5